Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In response to applicant’s arguments and amendments to the claims, the rejections from the previous Office Action are withdrawn.  The cited references do not disclose an optical system arranged to receive at least one diffraction order from the alignment mark and including a configurable spatial light modulator to modulate an irradiance distribution of the at least one diffraction order at a pupil plane of the optical system, and/or at a plane conjugate to an alignment mark plane, to produce a modulated diffraction order having a change in intensity due to the modulation.  As stated in applicant’s arguments, Goorden et al. teaches blocking radiation, and would not have modulated irradiance distribution to have a change in intensity (“Blocked radiation does not produce a modulated diffraction order”, page 6 of applicant’s arguments).  Regarding Goodwin et al. reference, as stated in applicant’s arguments, spatial modulator of Goodwin et al. combines +1 and =1 diffraction orders into a single beam.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        September 8, 2022